Per Curiam.

After a careful review of the record, this court is of the opinion that the discipline to be administered should be a public reprimand, and it is so ordered.

Judgment accordingly.

Weygandt, C. J., Zimmerman, Matthias, Bell, Kerns and O’Neill, JJ., concur.
Tart, J., concurs in the judgment.
Weygandt, C. J., Zimmerman and Taet, JJ., concur for the additional reason that- counsel for the relator expressed the view in open court that a public reprimand is sufficient.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Herbert, J.